USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 93-1499                              JULIO FEBUS-RODRIGUEZ AND                          CATALINA RODRIGUEZ-PAGAN, ET AL.,                                Plaintiffs, Appellees,                                          v.                          ISMAEL BETANCOURT-LEBRON, ET AL.,                               Defendants, Appellants.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jos  Antonio Fust , U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                        Torruella and Boudin, Circuit Judges.                                              ______________                                _____________________               Reina Col n-de Rodr guez,  Acting Deputy Solicitor  General,               ________________________          Department  of  Justice,  with  whom   Carlos  Lugo-Fiol,  Acting                                                 _________________          Solicitor General,  Edna C. Rosario-Mu oz, Department of Justice,                              _____________________          Federal  Litigation  Division,  Lou  A.  Delgado,  Department  of                                          ________________          Justice, Federal Litigation Division,  Angel L. Tapia-Flores, and                                                 _____________________          Law Firm Tapia & Avil s, were on brief for appellants.          _______________________               Iv n  A. Ramos,  with whom  Julio Morales-S nchez,  Katarina               ______________              _____________________   ________          Stipec-Rubio,  and Ramos, Morales-S nchez & Ramos C mara, were on          ____________       _____________________________________          brief for appellees.                                 ____________________                                   January 18, 1994                                 ____________________                    TORRUELLA,  Circuit Judge.  The appellants in this case                                _____________          appeal  the  district  court's order  denying  their  motions for          summary judgment  based on  the doctrine  of qualified  immunity.          Plaintiffs  Julio  Febus-Rodr guez   ("Febus")  and  his  mother,          Catalina  Rodr guez-Pag n, filed  suit pursuant  to  42 U.S.C.             1983, claiming  that during Febus'  arrest on April 14,  1990, he          was  assaulted by the  arresting police officers  and then denied          necessary medical treatment,  in violation of the  Fourth, Sixth,          and  Fourteenth  Amendments  to the  Constitution.    Defendants1          Ismael Betancourt-Lebr n,  the Superintendent of the  Puerto Rico          Police  Department ("Betancourt"),  and Daniel  Oquendo-Figueroa,          Mayor of the  Municipality of Cayey ("Oquendo") moved for summary          judgment,  based in  part, on  the grounds  that the  doctrine of          qualified immunity  barred the suit.   The district  court denied          their motion.  We reverse.          I.  STATEMENT OF THE CASE              _____________________                    When  a defendant moves  for summary judgment  based on          the  doctrine of  qualified immunity, the  court must  review the          facts in the light most  favorable to the plaintiff.  See  Rogers                                                                ___  ______          v. Fair, 902  F.2d 140, 143 (1st Cir. 1990).  The facts appearing             ____          from the summary judgment materials are as follows.                    On April l4, l990, Febus, who is mentally retarded, was                                        ____________________          1   Police  officers Miguel  Rodr guez-Rodr guez, H ctor  Rivera-          Santiago,   Jos    Rivera-Ortiz,    the   conjugal   partnerships          constituted  between  the  defendants and  their  wives,  and the          Municipality  of Cayey, Puerto Rico,  are also defendants in this          action.   These  defendants  are not,  however,  parties to  this          appeal.                                         -2-                                          2          performing indecent gestures and breaching  the peace on a public          street  in Cayey,  Puerto Rico.    After the  Puerto Rico  Police          Department  received a  complaint  about  Febus' actions,  police          officers  H ctor  Rivera-Santiago  ("H ctor Rivera")  and  Miguel          Rodr guez-Rodr guez  ("Rodr guez") arrived at the scene.  A short          time later,  a Cayey  Municipal Guard,  Jos  Rivera-Ortiz  ("Jos           Rivera") arrived to assist them.  The three officers attempted to          speak to Febus.  Febus  allegedly resisted their attempts to calm          him  down, and a struggle ensued.  The officers then placed Febus          under arrest.                    After Febus' arrest, the officers  transported Febus to          the  Cayey police  station.   From there,  Officer  Rodr guez and          Officer Jos  Rivera took Febus to the Guayama Court, where he was          charged  with breaching  the  peace and  resisting  arrest.   The          officers then brought Febus back  to the Cayey police station and          then released him.                    Febus was severely beaten by the police officers during          his arrest and  he was denied medical treatment  for the injuries          he  suffered.2   Febus was  hospitalized from  April l4,  l990 to          April  24, l990.   As a result  of the events  of April 14, 1990,          Febus  is  now  allegedly a  quadriplegic,  suffering  from post-          traumatic epilepsy, and aphasia.                    Febus,  and   his  mother,   Catalina  Rodr guez-Pag n,                                        ____________________          2   Defendants Betancourt and  Oquendo have  conceded that  these          events  occurred for the purposes of this summary judgment motion          only.   It should be  noted, however, that  all of the defendants          deny that Febus was beaten,  or denied medical treatment on April          19, 1990, or that they in any way caused Febus' alleged injuries.                                         -3-                                          3          originally  filed their  complaint in  this matter  on April  l5,          1991, against police  officers Rodr guez, H ctor Rivera  and Jos           Rivera,  Superintendent Betancourt, and Mayor Oquendo, as well as          other  defendants whose claims  are not relevant  to this appeal.          The  plaintiffs alleged  claims under  42 U.S.C.    1983 claiming          that the three  police officers  severely beat  Febus during  his          arrest, and  then denied  him necessary  medical treatment,  thus          violating  Febus' rights under  the Fourth, Sixth  and Fourteenth          Amendments of the  Constitution.  The plaintiffs'  claims against          Betancourt and  Oquendo were  based on  Betancourt's position  as          supervisor  of Officer Rodr guez  and Officer H ctor  Rivera, and          Oquendo's position  as supervisor  of Officer  Jos  Rivera.   The          plaintiffs  claimed  that  Betancourt  and  Oquendo  were grossly          negligent in their  recruiting, training, and supervision  of the          police officers who were involved in this incident.                    To  support their  allegations  against Betancourt  and          Oquendo,  the plaintiffs have  proffered the expert  affidavit of          Dr. Pedro Vales-Hern ndez ("Dr. Vales"),  a clinical psychologist          and  criminologist.    After  reviewing  the officers'  personnel          histories and the facts surrounding the events on April 14, 1990,          Dr. Vales concluded:                      [I]t  is   evident  that   Policemen  and                      Municipal  Guards   are  not   adequately                      trained within a professional orientation                      where  physical  intervention  is  deemed                      unnecessary.    There  is  not  a  single                      course  in  their curriculum  related  to                      crisis   intervention,  recognition   and                      treatment  of  mentally  [i]nsane people,                      treatment   of   non[-]visible   traumas,                      [invasion]  of  psychological  perimeters                                         -4-                                          4                      while approaching a person or even how to                      makea [non-violent]intervention orarrest.                      Furthermore,  it is  our contention  that                      Police (or  Municipal Guard)  recruitment                      practice[s] [are] extremely  lax.  People                      with [deficient]  academic records,  poor                      attitudes, and  personal pathologies  can                      be   recruited   due  to   the   lack  of                      rigorosity [sic] [in] the process.                      Psychological assessment[s] of applicants                      are  limited  to  an  interview  and  the                      administration of a single test that will                      not  measure  a  variety  of  personality                      traits   not   compatible   with  healthy                      standards.                    On May  14, 1992, Betancourt and Oquendo filed a Motion          to Dismiss and/or for  Summary Judgment, basing their  motion, in          part, on the  doctrine of qualified immunity.   On April 7, 1993,          the  district  court  denied their  motion  without  explanation.          Betancourt and Oquendo then filed this interlocutory appeal.          II.  ANALYSIS               ________                    A.  Jurisdiction                     "[A]  district court's denial  of a claim  of qualified          immunity, to the  extent that it turns on an issue  of law, is an          appealable  'final decision'  within the  meaning of 28  U.S.C.            1291 . . ."  Fonte v. Collins, 898  F.2d 284, 285 (1st Cir. 1990)                       _____    _______          (quoting Mitchell v. Forsyth, 472 U.S. 511, 530 (1985)).  Because           _______ ________    _______          a defendant's entitlement to qualified  immunity is a question of          law in  this context,  appellate review is  plenary.   Hoffman v.                                                                 _______          Reali, 973 F.2d  980, 985  (1st Cir. 1992).   Therefore, we  must          _____          review the record and examine the discovered facts  regarding the          conduct  of Betancourt  and  Oquendo,  and  determine  whether  a          genuine  issue  does  or  does  not  exist  concerning  qualified                                         -5-                                          5          immunity.  Unwin v. Campbell, 863 F.2d 124, 132 (1st Cir. 1988).                     _____    ________                    B.  The Summary Judgment Standard                    A motion for summary judgment must be granted if:                      [T]he pleadings, depositions,  answers to                      interrogatories, and admissions  on file,                      together  with  the affidavits,  if  any,                      show that there is no genuine issue as to                      any  material  fact and  that  the moving                      party  is entitled  to  a  judgment as  a                      matter of law.          Fed. R. Civ. P. 56(c).   "To succeed, the moving party must  show          that there  is an  absence of evidence  to support  the nonmoving          party's  position."   Rogers,  902  F.2d  at  143.   If  this  is                                ______          accomplished,  the burden then "shifts to  the nonmoving party to          establish the existence of an issue of fact that could affect the          outcome of the litigation and  from which a reasonable jury could          find for the  [nonmoving party]."  Id. (citations  omitted).  The                                             ___          nonmovant   cannot  simply  rest  upon  mere  allegations.    Id.                                                                        ___          Instead, the nonmoving party must adduce specific, provable facts          which establish that  there is a triable issue.  Id.  "There must                                                           ___          be 'sufficient  evidence favoring the nonmoving party  for a jury          to return a  verdict for that party.   If the evidence  is merely          colorable or is not significantly probative, summary judgment may          be granted.'"  Id. (quoting  Anderson v. Liberty Lobby, Inc., 477                         ___  _______  ________    ___________________          U.S. 242, 255 (1986)).  We now proceed to examine the substantive          legal principles that guide our   1983 analysis.                    C.  Qualified Immunity                    Qualified   immunity   shields   government   officials          performing discretionary functions from civil damages "insofar as                                         -6-                                          6          their conduct does  not violate clearly established  statutory or          constitutional rights  of which  a reasonable  person would  have          known."  Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Hoffman,                   ______    __________                            _______          973 F.2d at 985.  On a motion for summary judgment, "the relevant          question is whether a reasonable official could have believed his          actions were lawful  in light of clearly established  law and the          information the official  possessed at the time of  his allegedly          unlawful conduct."   McBride  v. Taylor, 924  F.2d 386,  389 (1st                               _______     ______          Cir. 1991); see Anderson v.  Creighton, 483 U.S. 635, 639 (1987).                      ___ ________     _________          As  a  predicate  to  this inquiry,  however,  a  plaintiff  must          establish that a  particular defendant  violated the  plaintiff's          federally protected rights.  See   Boyle v. Burke, 925  F.2d 497,                                       ___   _____    _____          503  (1st Cir.  1991); Rogers,  902 F.2d  at 142-43;  Sullivan v.                                 ______                         ________          Carrick, 888 F.2d 1,  3 (1st Cir. 1989).  Thus, in the context of          _______          the  present summary judgment  motion, we must  determine whether          the  plaintiffs have introduced  sufficient evidence to  create a          genuine  issue of  material  fact  that  Betancourt  and  Oquendo          violated  Febus'  constitutional  rights,  and   if  so,  whether          Betancourt andOquendo areotherwise entitledto qualifiedimmunity.3                                        ____________________          3   This  appeal  deals  only with  the  claims asserted  against          defendants Betancourt and Oquendo in their individual capacities.          The plaintiffs  originally sued  both Betancourt  and Oquendo  in          their individual capacities as well as their official capacities.          The  district court previously  dismissed the  plaintiffs' claims          against Betancourt in his  official capacity as violative of  the          Eleventh  Amendment.     The  district   court,  however,  denied          Oquendo's  motion  to  dismiss  the  action against  him  in  his          official capacity.             Betancourt and  Oquendo then  moved for  summary judgment,  in          part,  on  the basis  of  qualified  immunity.   The  sole  issue          presently before  us  is the  district court's  refusal to  grant                                         -7-                                          7                    D.  Supervisory Liability                    The  plaintiffs  do  not  contend  that  Betancourt  or          Oquendo was personally  involved in the incidents  which occurred          on April 14, 1990.  Rather,  the plaintiffs' claims are  premised          on supervisory liability.  The plaintiffs contend that Betancourt          and Oquendo were  grossly negligent in recruiting,  training, and          supervising  the police  officers that  intervened  on April  14,          1990,  and  that this  gross  negligence  rose  to the  level  of          deliberate indifference to the constitutional rights of Febus.                    Supervisory  liability may  not  be  predicated upon  a          theory of respondeat superior.  Guti rrez-Rodr guez v. Cartagena,                    __________ ________   ___________________    _________          882 F.2d 553,  562 (1st Cir.  1989).  A  supervisor may be  found          liable only on the basis of his  own acts or omissions.  Bowen v.                                                                   _____          City of Manchester,  966 F.2d 13, 20 (1st  Cir. 1992); Guti rrez-          __________________                                     __________          Rodr guez, 882 F.2d at 562 (citing  Figueroa v. Aponte-Roque, 864          _________                   ______  ________    ____________          F.2d 947, 953 (1st Cir. 1989)).  Moreover, a supervisor cannot be          liable for merely negligent acts.  Rather, a supervisor's acts or          omissions must amount  to a reckless  or callous indifference  to          the  constitutional rights of  others.   Guti rrez-Rodr guez, 882                                                   ___________________                                        ____________________          Betancourt  and Oquendo  qualified  immunity. Qualified  immunity          "confers  immunity only  from individual-capacity suits,  such as          suits  for  money   damages,  that  have  been   brought  against          government actors."  Carmen  Nereida Gonz lez v.  Tirado-Delgado,                               ________________________     ______________          990 F.2d 701, 705 (1st Cir. 1993).  Qualified immunity does  not,          however,  provide immunity  to a  governmental actor sued  in his          official  capacity, because  an "official  capacity  suit is,  in          reality,  a suit  against  the  governmental  entity,  [and]  not          against the governmental actor."  Id.; see generally  Kentucky v.                                            ___  _____________  ________          Graham, 473 U.S. 159, 165-67 (1985).  Thus, this appeal  does not          ______          affect  plaintiffs'   claims  against  Oquendo  in  his  official          capacity,  although that  claim, in  essence, is  simply a  claim          against the Municipality of Cayey.                                         -8-                                          8          F.2d at  562; see Bordanaro v.  McLeod, 871 F.2d  1151, 1163 (1st                        ___ _________     ______          Cir.), cert. denied, 493 U.S. 820 (1989).4                 _____ ______                      An  official  displays such  reckless  or                      callous  indifference  when it  would  be                      manifest to any  reasonable official that                      his conduct was very likely to violate an                      individual's constitutional rights.          Germany v.  Vance, 868  F.2d 9, 18  (1st Cir.  1989).   Moreover,          _______     _____          there  must  be  an "affirmative  link"  between  the supervisory          official's acts or  omissions and his subordinate's  violation of          the plaintiff's constitutional rights.   Guti rrez-Rodr guez, 882                                                   ___________________          F.2d at 562;  Lipsett v. University of Puerto Rico, 864 F.2d 881,                        _______    _________________________          902 (1st Cir. 1988).                      1.  Police Superintendent Betancourt                    The  plaintiffs contend  that  Betancourt's actions  or          omissions constituted  reckless or  callous  indifference in  two          respects.  First, the plaintiffs claim that Betancourt maintained          deficient recruiting and training practices.  As evidence of this          deficiency, the plaintiffs  rely on Dr. Vales'  statements in his          affidavit that  1) Betancourt hired Officer Rodr guez,  who had a          poor  academic record in  high school (demonstrating  that hiring          procedures  were   lax);  2)  Betancourt   failed  to  administer          psychological  testing to police officers he hired; 3) Betancourt          improperly  trained  his  officers  because  the  police  academy                                        ____________________          4   In Guti rrez-Rodr guez,  882 F.2d at  562, this  Court stated                 ___________________          that there is  "no difference of moment" between  cases which use          the  "gross  negligence  amounting  to  deliberate  indifference"          standard and cases that use the reckless and callous indifference          standards.   "[I]ndifference  that rises  to the  level  of being          deliberate,  reckless,   or   callous   suffices   to   establish          [supervisory] liability under   1983."  Id.                                                  ___                                         -9-                                          9          curriculum contained only one course  in human relations and only          one course in civil rights, and there were no classes that taught          crisis intervention, how  to make nonviolent  arrests, or how  to          deal  with  mentally   handicapped  persons;5   and  4)   Officer          Rodr guez did not  receive additional training after  leaving the          police academy.                    With  respect  to  claims  of  lack  of  proper  police          training,   when implementing and maintaining a training program,          in  order to  be  found  liable,  a supervisor  must  demonstrate          reckless or callous indifference to  the rights of citizens.  See                                                                        ___          Voutour v.  Vitale, 761 F.2d  812, 820-21 (1st Cir.  1985), cert.          _______     ______                                          _____          denied, 474 U.S. 1100 (1986); see  generally Guti rrez-Rodr guez,          ______                        ______________ ___________________          882  F.2d at  562.    The plaintiffs  have  failed  to show  that          Betancourt  demonstrated   the  requisite  reckless   or  callous          indifference.  There is no evidence that Betancourt actually knew          that  there were any  problems with his  recruitment practices or          his training program.   The plaintiffs have also  failed to offer          any evidence that  Betancourt should have  known that there  were          recruitment and training problems, and that he was indifferent to          such  problems.     Betancourt's  recruiting  practices  and  his          training  program,  on their  face,  do not  reflect  a conscious          policy  to hire incompetent officers and train them inadequately.          See, e.g., Santiago v. Fenton, 891 F.2d 373, 382 (1st Cir. 1989).          ___  ____  ________    ______                                        ____________________          5   In their  depositions, Officer Rodr guez  and Officer  H ctor          Rivera admit that,  beyond standard First  Aid classes, they  did          not receive formal training at the police academy with respect to          how to deal with mentally handicapped persons.                                         -10-                                          10          The plaintiffs did  not proffer any evidence  that these specific          practices  violated  a  legally mandated  standard.    See, e.g.,                                                                 ___  ____          Voutour, 761 F.2d  at 821.   Nor did plaintiffs  show that  these          _______          specific   practices  were  inferior  by  the  standards  of  the          profession.    See,  e.g., Santiago,  891  F.2d  at  382.     The                         ___   ____  ________          plaintiffs have also failed to introduce  any evidence that there          were previously any  problems with officers other  than Rodr guez          being improperly  recruited or  inadequately trained.   Moreover,          plaintiffs'  own expert,  Dr.  Vales,  does  not opine  that  the          implementation  or maintenance  of these  recruiting or  training          practices constituted callous or reckless  indifference.  Rather,          Dr. Vales states  that the recruitment practices  were "extremely          lax"  and officers were  not "adequately  trained."   Perhaps the          implementation of  some of these policies was negligent, but even          when we look at all of the asserted weaknesses taken together, we          fail   to  see  how  a  jury  could  conclude  that  Betancourt's          implementation and maintenance of  these recruitment and training          policies  reflected  callous  or  reckless  indifference  to  the          constitutional rights of citizens.  See, e.g., Bowen, 966 F.2d at                                              ___  ____  _____          21; Manarite  v. City of  Springfield, 957 F.2d 953,  957-58 (1st              ________     ____________________          Cir.), cert. denied, 113 S. Ct. 113 (1992); Santiago, 891 F.2d at                 _____ ______                         ________          381-82.6                                        ____________________          6   We are somewhat  troubled by Betancourt's failure  to provide          officers   with  training  about   how  to  deal   with  mentally          handicapped  persons.  Still,  we do  not find  that the  need to          extensively  train officers about  how to identify  and deal with          mentally handicapped persons  is so obvious, that failure to give          this  training  supports   a  finding  of  reckless   or  callous          indifference to constitutional rights.   Even assuming, arguendo,                                                                  ________                                         -11-                                          11                    The  second  act  of reckless  or  callous indifference          alleged   by  the  plaintiffs  is  that  Betancourt  was  grossly          negligent  in his supervision of  Officer Rodr guez.  As evidence          of  this, the plaintiffs  point to five  complaints filed against          Officer Rodr guez  during his career  as a police officer.7   The                                        ____________________          that Betancourt's failure to give such training was  callously or          recklessly indifferent,  the record  is bereft  of evidence  that          this failure was  affirmatively linked to the assault by Officers          Rodr guez and  H ctor Rivera  on Febus, and  to their  failure to          provide him with necessary medical  care.  For instance, there is          no  evidence that Officers Rodr guez and H ctor Rivera improperly          approached  Febus,  who  was  mentally  handicapped,   improperly          attempted to calm him down, or  that their assault of him stemmed          from the fact that they did not know  how to deal with a mentally          handicapped person.          7    An  examination  of  Officer  Rodr guez'  personnel  history          reflects  that these five  complaints stemmed from  the following          events:                    1)   On September 23, l989, Officer Rodr guez                    intervened in  a traffic accident,  where the                    driver was taken to  the hospital, and  while                    at  the hospital,  the  driver collapsed  and                    died.   An autopsy  revealed the  driver died                    because of  abdominal trauma.  (The personnel                    history does not state what the nature of the                    complaint against Officer Rodr guez was).                    2)  On February  10, 1987, Officer  Rodr guez                    went  to the Caguas  Court wearing a sweater,                    and consequently he was inadequately dressed;                    3)     A  citizen  complained   that  Officer                    Rodr guez made an inadequate investigation of                    a hit and run that occurred on July 28, 1989;                    4)   On November  18, 1989, Officer Rodr guez                    was  driving an  official vehicle  at a  high                    speed, lost  control of the  vehicle, and ran                    into a tree;                    5)   Officer  Rodr guez had  a  child out  of                    wedlock.             A  sixth complaint was  also levied against  Officer Rodr guez                                         -12-                                          12          plaintiffs  also note  that according  to  his personnel  record,          Officer Rodr guez had  not been re-evaluated by  his supervisors.          The  plaintiffs  contend  that  Betancourt  was  responsible  for          disciplining Officer Rodr guez, and because  Betancourt failed to          do so in each of these five instances, Officer Rodr guez believed          that he was authorized to do as he pleased.                    An important factor in determining whether a supervisor          is liable to the extent  he has encouraged, condoned, acquiesced,          or  been   deliberately  indifferent   to  the   behavior  of   a          subordinate,  is  whether  the  official was  put  on  notice  of          behavior  which was  likely to  result  in the  violation of  the          constitutional rights of citizens.  Lipsett, 864 F.2d at 902.                                              _______                      [O]ne  cannot  make   a  "deliberate"  or                      "conscious" choice . . . to act or not to                      act unless confronted with a problem that                      requires taking affirmative  steps.  Once                      an  official   is  so   notified,  either                      actually   or   constructively,   it   is                      reasonable to  infer that the  failure to                                                     _______                      take  such steps  as  well as  the actual                      taking of them constitutes a choice "from                      ______                      among various alternatives."  . . .   One                      obvious "alternative" is  to do something                      to make the violations stop.          Id.  (citations omitted).  Despite the plaintiffs' contentions to          ___          the  contrary, we  do not  find that  the five  complaints levied          against Officer Rodr guez provided Betancourt  with the requisite          notice.   The  five previous  complaints  stemmed from  incidents          completely unrelated to  the present one:   Officer Rodr guez had          been  called to  the scene  of an  automobile accident  where the                                        ____________________          with respect to the incident in this action involving Febus.                                         -13-                                          13          driver of the car later collapsed in the hospital and died;8   he          once wore a sweater  to court; he had a child out  of wedlock; he          had  an  accident  in  an  official  vehicle;  and  he  allegedly          conducted  a negligent  investigation of  a hit  and run.   These          complaints  could not  have alerted  Betancourt to the  fact that          Officer  Rodr guez had  a propensity  to  assault citizens,  that          Officer Rodr guez  denied detainees necessary  medical treatment,          or that Officer  Rodr guez was unable to  deal appropriately with          mentally  handicapped persons.  Betancourt therefore did not know          that he  needed to supervise  Officer Rodr guez more  closely, or          discipline  him, in order to prevent constitutional violations in          the  future.    Cf.  Guti rrez-Rodr guez,  882  F.2d  at  563-64.                          __   ___________________          (finding  superintendent liable for    1983 violation  because he          had knowledge of 13  citizen complaints and prior incidents  that          made him aware of the policeman's frequently brutal behavior, the          superintendent took no action concerning those complaints, and he          administered a grossly deficient complaint procedure).                    Betancourt's failure to sanction Officer Rodr guez with          respect to these complaints, in and of itself,  did not show that          Betancourt  maintained a  grossly  deficient complaint  procedure          that inhibited proper  police discipline.9  Moreover,  Dr. Vales'                                        ____________________          8   There  was  no  indication  in Officer  Rodr guez'  personnel          history  that he  should  have  known of  the  driver's need  for          medical  treatment,  or   that  he  denied  the   driver  medical          treatment.          9  It is unclear from the  proffered evidence that any or all  of          these  complaints   required  Betancourt   to  sanction   Officer          Rodr guez.   The plaintiffs  claim that Superintendent Betancourt          violated 25  P.R. Laws Ann. tit. 25,    1014 (1979) by failing to                                         -14-                                          14          affidavit only states  that there was "negligent  and ineffective          supervision" of  Officer Rodr guez by  Betancourt.   In light  of          Dr. Vales'  statements and the  nature of the  complaints against          Officer  Rodr guez, any alleged failure to sanction by Betancourt          may  have constituted  negligence,  but we  cannot  see how  this          failure amounted to reckless or callous indifference.                    As  an  additional   ground  for  finding   this  claim          insufficient,     the  plaintiffs   have  failed   to  show   how          Betancourt's alleged failure to  discipline Officer Rodr guez was          affirmatively  linked to  Officer Rodr guez'  alleged assault  on          Febus  on April  14, 1990.   The  inference that  because Officer          Rodr guez  had not  been sanctioned  with respect  to  these five          incidents, he believed he could get away with anything, including          assaulting  Febus, is  simply  too tenuous.    Dr. Vales  himself          acknowledged this weak link when  he stated in his affidavit that          Betancourt's   ineffective  supervision   of  Officer   Rodr guez          "probably" created a  belief he could do as  he pleased.  Because          the  plaintiffs have failed  to introduce sufficient  evidence to          create  a triable issue  that the police  superintendent violated          Febus' constitutional rights, Betancourt is entitled to qualified          immunity.                      2.  Mayor Oquendo                    Mayor  Oquendo  is  similarly  entitled  to   qualified                                        ____________________          either impose  a sanction  upon Officer  Rodr guez or  officially          absolve him.   The plaintiffs have failed to  show, however, that          each of  the complaints  charged incidents  that fell within  the          purview of the  statute which establishes procedures  for dealing          with "serious shortcomings."                                         -15-                                          15          immunity.    The  plaintiffs have  failed  to  produce sufficient          evidence to create a triable  issue that Oquendo was callously or          recklessly indifferent to  his obligations to train  or supervise          Officer Jos   Rivera.   The  evidence which  supports this  claim          consists of Officer Jos  Rivera's  admission that he did not take          courses  at the  police  academy  on how  to  deal with  mentally          handicapped persons  or how  to recognize when  an individual  is          sick,10  and Dr.  Vales' observations  that  Officer Jos   Rivera          was only  trained for  three months at  the police  academy, that          Officer  Jos  Rivera's performance was only evaluated twice prior          to the Febus incident, and that there was no investigatory report          in Rivera's  file regarding  the complaint  filed against him  by          Febus.   This evidence is  of the same general  caliber, although          weaker, than that  proffered against Betancourt.   The plaintiffs          have  not  proffered  any evidence  that  Oquendo  had actual  or                                        ____________________          10  Although  Officer Jos  Rivera stated  that he did not  take a          course at the police academy on how to recognize when a person is          sick, the plaintiffs  have not provided any other  evidence as to          whether or not the Cayey police academy provided any first aid or          medical training  to officers.   Assuming that such  classes were          not  offered at all,  the failure to provide  such courses may be          negligent.     There  are,   however,  no   clear  constitutional          guideposts as to  the precise nature of the  obligations that the          Due Process  Clause places upon  the police to seek  medical care          for   pretrial  detainees  who  have  been  injured  while  being          apprehended by the police.   See Canton v. Harris, 489  U.S. 378,                                       ___ ______    ______          388 n.8  (1988).  Therefore,  given this lack  of guidance  as to          what  degree  of medical  care  police officers  are  required to          provide detainees, it is  difficult to conclude that the  failure          to train officers to recognize  the need for medical treatment in          the  first  instance,  in  and  of itself,  reflects  callous  or          reckless indifference  to constitutional  rights.   Additionally,          the plaintiffs  have failed  to demonstrate  an affirmative  link          between Oquendo's failure to provide a course on how to recognize          the need for  medical treatment and Officer  Jos  Rivera's actual          failure to provide Febus with medical attention in this case.                                         -16-                                          16          constructive   knowledge   of   any   training   or   supervisory          deficiencies,  or that he  was indifferent to  such deficiencies.          Even Dr. Vales does not conclude that Oquendo's implementation of          these practices reflected callous or reckless indifference to the          constitutional rights of  citizens.  We also do  not believe that          the evidence is sufficient to support such a conclusion.11                    The  plaintiffs  have   failed  to  proffer  sufficient          evidence to create a triable  issue as to whether the actions  of          Superintendent  Betancourt  and  Mayor  Oquendo  violated  Febus'          constitutional  rights.    Because   plaintiffs  have  failed  to          establish  this predicate, Betancourt and Oquendo are entitled to          summary  judgment.   Therefore, we  reverse the  decision  of the          district court,  and remand  with instructions  to enter  summary          judgment for defendants Betancourt and Oquendo.                    Reversed and remanded for  action consistent with  this                    _______________________________________________________          opinion.          _______                                        ____________________          11  The  plaintiffs claim that Oquendo failed  to investigate the          complaint filed against  Officer Jos  Rivera with  respect to the          Febus  incident.  Assuming, arguendo, that this investigation was                                      ________          deficient,  without any  other  supporting evidence  of deficient          investigatory  practices, this  is  insufficient  to establish  a          civil   rights   violation.     This   single  poorly   performed          investigation may reflect  negligence, but we fail to  see how it          reflects  callous  or  reckless indifference  by  Oquendo  to the          constitutional rights of citizens.  Additionally, the affirmative          link between  this alleged  investigatory deficiency  and Officer          Jos   Rivera's  violation  of  Febus'  constitutional  rights  is          insufficient to establish  liability.  Cf. Kibbe  v. Springfield,                                                 ___ _____     ___________          777 F.2d 801, 809 (1st  Cir. 1985), cert. granted, 475 U.S.  1064                                              _____ _______          (1986),   and  cert.  dismissed,  480  U.S.  257  (1987)  (police                         _____  _________          department's   apparently   sloppy   post-shooting  investigatory          procedures alone were not linked sufficiently with harm to impose          municipal liability).                                         -17-                                          17